
	
		I
		112th CONGRESS
		2d Session
		H. R. 5894
		IN THE HOUSE OF REPRESENTATIVES
		
			June 5, 2012
			Mr. Flake introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Appropriations, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To repeal section 4004 of the Patient Protection and
		  Affordable Care Act (authorizing an education and outreach
		  campaign).
	
	
		1.Short titleThis Act may be cited as the
			 Patient Protection and Affordable Care Act Education and
			 Outreach Campaign Repeal Act of 2012.
		2.Repeal of PPACA
			 education and outreach campaign
			(a)RepealSection
			 4004 of the Patient Protection and Affordable Care Act (42 U.S.C. 300u–12;
			 authorizing an education and outreach campaign regarding preventive benefits)
			 is hereby repealed.
			(b)RescissionThe unobligated balance of any funds made
			 available for the purpose of carrying out section 4004 of the Patient
			 Protection and Affordable Care Act (42 U.S.C. 300u–12), as in effect on the day
			 before the date of the enactment of this Act, is hereby rescinded.
			
